      Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 1 of 26




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

Isaac Payne,                           )
                                       )
             Plaintiff,                )          Civil Action File No.
                                       )
v.                                     )
                                       )      JURY TRIAL DEMANDED
The Savannah College of Art and        )
Design, Inc.                           )
                                       )
             Defendant.                )


                                 COMPLAINT

      COMES NOW, Plaintiff Isaac Payne (“Plaintiff” or “Mr. Payne”), by and

through his counsel, and brings this Complaint for damages against Defendant

The Savannah College of Art and Design, Inc. (“SCAD” or “Defendant”).

     I.      Introduction

      1.     Mr. Payne, a Black man, was a highly successful Men’s and

Women’s Head Fishing Coach at SCAD from August 2015 until March 2018.

      2.     During his tenure at SCAD, Mr. Payne endured a hostile work

environment, threats, and discriminatory treatment because of his race and in

retaliation for complaining up the ladder at SCAD about his discriminatory

treatment.
      Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 2 of 26




          3.   Ultimately, SCAD fired Mr. Payne because of his race and in

retaliation for reporting race discrimination.

          4.   As set forth herein, SCAD’s conduct violated 42 U.S.C. § 1981

(“Section 1981”). Mr. Payne seeks compensatory damages caused by SCAD’s

illegal conduct, as well as punitive damages, attorneys’ fees, and injunctive relief.

          5.   Mr. Payne also seeks a declaratory judgment finding there was no

agreement to arbitrate his disputes with SCAD.

    II.        Jurisdiction and Venue

          6.   The Court has subject matter jurisdiction over this action, which

arises under federal statutory law. See 28 U.S.C. § 1331. The Court also has

jurisdiction over the declaratory judgment claim in this action pursuant to 28

U.S.C. § 2201.

          7.   Venue is proper in this district and division because Defendant is a

resident of this district and division. Defendant has sufficient contacts in this

district to subject it to personal jurisdiction if this district were a separate state.

   III.        Parties

          8.   Mr. Payne is a resident of Gwinnett County, Georgia. He submits

himself to the jurisdiction of this Court.

          9.   Mr. Payne is Black.



                                             2
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 3 of 26




      10.    Defendant SCAD is a Georgia domestic nonprofit corporation.

      11.    SCAD is a university with campuses in Savannah, Georgia and

Atlanta, Georgia.

      12.    SCAD’s Atlanta, Georgia campus is located in Fulton County,

Georgia, within this district and division.

   IV.       Facts

                A. Employment Discrimination and Retaliation

      13.    Plaintiff Isaac Payne was a student at SCAD from 2012 until 2015.

He graduated magna cum laude with a Bachelor of Fine Arts degree in Industrial

Design.

      14.    He attended SCAD on the Post-9/11 GI Bill after serving honorably

for eight years, including in combat, in the United States Marine Corps.

      15.    While Mr. Payne was an undergraduate student at SCAD, he

founded and was president of the university’s Fishing Club.

      16.    The Fishing Club was such a success under Mr. Payne’s leadership,

SCAD offered Mr. Payne a full-time position to develop and serve as Head

Coach of the university’s Men’s and Women’s Fishing Teams after he graduated.

      17.    Mr. Payne accepted the position and started working as the Fishing

Coach in August 2015.



                                         3
      Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 4 of 26




       18.     Competitive anglers are almost exclusively white. 1

       19.     The members of the SCAD Fishing Teams were no exception. Over

the course of the existence of the SCAD Fishing Teams, every student athlete,

with one exception, was white. The only student athlete on the Fishing Team

who was not white—a Black man who Mr. Payne recruited to SCAD to join the

Men’s Fishing Team—left the Team and the university a short time after he

enrolled.

       20.     For the duration of his employment at SCAD, Mr. Payne was the

only Black Head Coach of any SCAD athletic team. The Head Coach of every

other SCAD athletic team was white. To this day, the Head Coaches of every

SCAD athletic team are white.

       21.     Upon information and belief, SCAD is unique among major colleges

and universities in the region with respect to the total lack of racial diversity

among its athletic teams’ Head Coaches.




1
 See Paul Wachter, Ish Monroe has found his perch in the heavily white world of bass fishing,
The Undefeated, https://theundefeated.com/features/ish-monroe-has-found-his-perch-in-the-
heavily-white-world-of-bass-fishing/ (last visited Oct. 11, 2020) (calling the most prestigious
competitive fishing tournament in the United States “one of the whitest American professional
sports tours.”)


                                                4
      Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 5 of 26




       22.    The populations of the Cities of Savannah and Atlanta, where

SCAD’s two campuses are located, are majority Black.2

       23.    The SCAD Fishing Teams were successful under Mr. Payne’s

leadership. Among other things, four members of the Men’s Fishing Team

qualified for the national championship tournament in 2017. Further, two

members of the Women’s Fishing Team were the first women ever to qualify for

a national fishing championship. In fact, the Women’s Fishing Team was the

first all-female fishing team in the country.

       24.    Over the course of Mr. Payne’s tenure as fishing coach, he recalls

receiving one formal performance review. The review, which Athletics Director

Doug Wollenburg delivered in writing and in person, took place on September 8,

2017, after Mr. Payne had been leading the fishing program at SCAD for two

years. The review was overwhelmingly positive. Among other things, Mr.

Wollenburg

              a. Congratulated Mr. Payne for the seven national championship

                  qualifications and for the “historic moment” of “qualifying the



2
 See U.S. Census Bureau Quickfacts: Atlanta, GA,
https://www.census.gov/quickfacts/atlantacitygeorgia (last viewed Oct. 11, 2020); QuickFacts:
Savannah, GA,
https://www.census.gov/quickfacts/fact/table/savannahcitygeorgia,US/PST045219 (last viewed
Oct. 11, 2020).


                                              5
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 6 of 26




               first team of women to a national championship in the history of

               competitive fishing.”

            b. Indicated Mr. Payne “conducts himself at all times as a

               professional, in the office, in the community, and on the water

               with his anglers. He follows all athletic and university policies

               and follows the university dress code even though he is in and

               out of the office practicing with his artist-athletes at different

               times of the day!”

            c. Described Mr. Payne’s “natural ability to get along with everyone

               in the Athletic Department as he exudes a positive contagious

               enthusiasm about his job and the college. In just a few short

               years, he has tremendous repore [sic] with all his colleagues and

               coaches gravitate towards him. He is a pleasure to have on my

               staff and I know that the SCAD Fishing Program is in good

               hands!”

            d. Concluded, “I cannot wait until next year and years to come with

               Isaac at the helm of the SCAD fishing program.”

      25.   Despite Mr. Payne’s groundbreaking development of the Fishing

Teams and his success as a coach, some of the student athletes on his team were


                                         6
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 7 of 26




abusive toward Mr. Payne and harassed him because of his race. They resisted

many of his reasonable coaching mandates and ultimately targeted him in a

campaign to have him fired.

      26.   One group of student-athletes on the Fishing Team created a “Burn

Book” directed at Mr. Payne. Modeled after the “Burn Book” in the 2004 film

Mean Girls, the purpose was to record and circulate grievances, rumors, and

insults about Mr. Payne. Upon information and belief, some of the entries in

the “Burn Book” were fabrications. Others were racially motivated insults. Still

others related to complaints about matters and decisions appropriately within

the discretion of a collegiate coach, such as his decisions about where the team

would dine and the dining budget during team trips.

      27.   This group of student-athletes would not have created this “Burn

Book” if Mr. Payne were a white coach.

      28.   Upon information and belief, no member of this group of student

athletes created or maintained a “Burn Book” directed at the white Head Coach

who replaced Mr. Payne, though the white Head Coach made decisions, allowed

conduct, and engaged in conduct that put student athletes’ safety at risk.

      29.   Upon information and belief, no member of this group of student

athletes created a “Burn Book” directed at any white faculty or staff at SCAD.


                                         7
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 8 of 26




      30.   One of the student instigators of the “Burn Book” frequently

referred to Mr. Payne as a “nigger” or “piece of shit nigger” when the student

was not happy with a decision Mr. Payne made. No member of the team told the

student not to use racist language. In fact, some other members of the team

laughed when the student used this language and piled on the verbal abuse.

      31.   This unwelcome race-based abuse and harassment of Mr. Payne was

so severe and pervasive as to create a hostile work environment.

      32.   Mr. Payne raised this race-based hostile work environment to SCAD

leadership on multiple occasions, including in February 2017 with Mr.

Wollenburg and Amy Croshaw, SCAD’s Academic Compliance Manager, very

shortly after Mr. Payne became aware of the student’s use of racist epithets.

      33.   By raising the race-based hostile work environment to SCAD

leadership, Mr. Payne was engaged in statutorily protected activity.

      34.   At least one concerned student athlete also reported the racist

language and abuse to Mr. Wollenburg.

      35.   SCAD took no action to address the hostile work environment, and

the abuse continued.

      36.   SCAD leadership took no disciplinary action against the students

who were engaged in the race-based abuse and harassment; nor did SCAD


                                         8
      Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 9 of 26




leadership provide any support whatsoever to Mr. Payne to help him confront

this treatment. The abuse continued, and SCAD ultimately fired Mr. Payne

rather than confront the student athletes’ racism.

      37.    As is the prerogative and responsibility of collegiate coaches, Mr.

Payne sought assistance from SCAD leadership to reign in alcohol, drug, and

sexual abuse, as well as academic cheating and bribery, he witnessed and/or

learned about among a group of the student athletes on his teams.

      38.    Among other things, he reported an alleged sexual assault he

learned about from other student athletes.

      39.    SCAD leadership took no action, including disciplining student

athletes, to reign in the alcohol, drug, and sexual abuse; upon information and

belief, to meaningfully investigate the alleged sexual assault; or to address the

academic integrity issues Mr. Payne reported.

      40.    If Mr. Payne were a white Head Coach, SCAD leadership would

have taken action, including disciplining student athletes, to address the reports

of alcohol, drug, and sexual abuse; the alleged sexual assault; and the academic

integrity issues.

      41.    SCAD’s failure to take action to address Mr. Payne’s complaints

further empowered some of the student athletes to step up their abuse of Mr.


                                         9
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 10 of 26




Payne and contributed to the race-based hostile work environment.

      42.   Upon information and belief, SCAD leadership did take action,

including disciplining student athletes, on at least one occasion when a white

Head Coach reported similar abuse.

      43.   As is the prerogative and responsibility of collegiate coaches, Mr.

Payne followed school and team policies to instill discipline on a small number

of student athletes who missed workouts or did not meet the minimum academic

standards to participate on the Fishing Teams. The discipline ranged from

assigning make-up workouts to sitting out competitions.

      44.   Some of the disciplined student athletes and their parents lashed out

at Mr. Payne and complained to SCAD leadership in ad hominem and false or

manipulative attacks against nearly every aspect Mr. Payne’s coaching.

      45.   One white student athlete who Mr. Payne disciplined for missing

workouts started flying a large confederate flag on his pickup truck. He bragged

about bringing guns on campus, openly talked about carrying a firearm in

Savannah because he claimed if “those people” (referring to Black residents in

Savannah) “did something” or “look at me wrong,” he would not hesitate to pull

it. This white student athlete went to a later meeting with Mr. Payne, where Mr.

Payne told him he would have to sit out a fishing tournament because of


                                        10
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 11 of 26




violations of SCAD and team rules, with a visible holstered knife attached to his

belt. The blade on the knife was three to four inches long. During the meeting,

the student menacingly said, “I know what I have to do now.” Mr. Payne

reasonable viewed the visible knife, the timing of the student’s prominent

display of the confederate flag, the student’s known possession of firearms, and

the student’s menacing statement as a physical threat based on Mr. Payne’s race.

      46.   Upon information and belief, the student athlete who Mr. Payne

disciplined would not have displayed a weapon during the meeting or made the

verbal threat if Mr. Payne were white.

      47.   Mr. Payne reported the threat to SCAD leadership.

      48.   Upon information and belief, the student’s possession and display of

the knife violated SCAD’s weapons policy.

      49.   Upon information and belief, the student possessed firearms on

SCAD property, and the possession of the firearms on SCAD property violated

SCAD’s weapons policy.

      50.   Because Mr. Payne is Black, SCAD leadership did not take the threat

seriously. Even though, upon information and belief, the student’s conduct

violated SCAD’s weapons policy, SCAD took no action and did not discipline the

student in response to the possession and display of weapons and the threat.


                                         11
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 12 of 26




      51.     SCAD’s failure to take disciplinary action against the student athlete

who threatened Mr. Payne contributed to the hostile work environment.

      52.     The scale and ire of the student athletes’ and parents’ attacks was far

more severe than it would have been if Mr. Payne were a white coach.

      53.     SCAD leadership responded to the student athletes and their

parents’ complaints differently than SCAD leadership would have responded if

Mr. Payne were a white coach.

      54.     Because Mr. Payne is Black and the student athletes and their

parents are white, SCAD leadership accepted the veracity of the student athletes’

and their parents’ complaints and ultimately used these complaints as a pretext

to fire Mr. Payne in retaliation for complaining about the race discrimination and

hostile work environment he endured.

      55.     If Mr. Payne were white, SCAD leadership would have supported

Mr. Payne’s disciplinary measures and his efforts to lead and manage the Fishing

Teams.

      56.     Upon information and belief, SCAD leadership supported similar

disciplinary measures and team management efforts by team Head Coaches who

were white.




                                          12
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 13 of 26




      57.    SCAD’s support of the racially motivated complaints by the student

athletes and their parents contributed to the race-based hostile work

environment.

      58.    On February 28, 2018, frustrated by SCAD’s inaction, Mr. Payne

again raised the hostile work environment, including the student’s use of racial

epithets, with Mr. Wollenburg. He also raised it with Phillip Alletto, SCAD’s

Vice President for Student Success.

      59.     The February 28, 2018 communications with Mr. Wollenburg and

Dr. Alletto were statutorily protected activities.

      60.    Five days later, on March 5, 2018, SCAD fired Mr. Payne.

      61.    SCAD’s firing of Mr. Payne was an adverse employment action.

      62.    SCAD’s firing of Mr. Payne was causally connected to Mr. Payne’s

statutorily protected activities.

      63.    SCAD fired Mr. Payne because he was Black and as retaliation for

Mr. Payne’s complaints about racial discrimination, including the race-based

hostile work environment.

      64.    SCAD’s decision to fire Mr. Payne was the culmination of a

continuing practice of discriminating against Mr. Payne because of his race.




                                          13
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 14 of 26




      65.   After SCAD fired Mr. Payne, SCAD hired a white man to replace

him as Head Coach of the Men’s and Women’s Fishing Teams.

      66.   About a year later, SCAD shut down the Fishing Teams.

      67.   Upon information and belief, to retain their athletic scholarships

after the Fishing Teams were shut down, SCAD required one or more the student

athletes to sign confidentiality agreements preventing them from publicly

disclosing information about the drug, alcohol, and other abuse or harassment

on the Fishing Teams.

      68.   Upon information and belief, one reason SCAD required the Fishing

Team members to sign the confidentiality agreement was to prevent the students

from disclosing publicly SCAD’s handling of Mr. Payne’s complaints.

      69.   Upon information and belief, SCAD would not have coerced the

former Fishing Team members to sign the confidentiality agreement if Mr. Payne

had not raised concerns about a race-based hostile work environment.

      70.   At least one former Fishing Team member who witnessed, was

troubled by, and had complained to SCAD leadership about the abuse and

harassment on the Fishing Team refused to sign the confidentiality agreement.

      71.   As a consequence of that student refusing to sign the agreement,

SCAD did not renew that student’s athletic scholarship.


                                       14
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 15 of 26




       72.     Mr. Payne suffered and continues to suffer severe emotional

distress as a consequence of the race discrimination and retaliation he

experienced at SCAD.

       73.    Mr. Payne also has suffered and continues to suffer economic loss as

a consequence of the race discrimination and retaliation he experienced at SCAD.

       74.    SCAD undertook all of the actions and omissions alleged above

either directly or through its agents who were authorized to undertake such

actions and omissions.

       75.    SCAD’s actions were intended to, and did, create a hostile work

environment based on Mr. Payne’s race.

       76.    Because of SCAD’s malicious, willful, and outrageous conduct,

which was undertaken with full knowledge that such actions were illegal, Mr.

Payne seeks and is entitled to punitive damages from SCAD.

                  B. Unconscionable Arbitration Provisions

       77.    SCAD claims to be “a university of acceptance and love”3 and has

pledged to “amplify Black voices.”4 However, SCAD has attempted to



3
  A community of inclusion, https://www.scad.edu/#:~:text=SCAD%20is%20a%20
university%20of,role%20in%20this%20important%20work. (last visited Nov. 29, 2020).
4
  Inclusion at SCAD, https://www.scad.edu/about/scad-glance/inclusion-scad (last visited Nov.
29, 2020)


                                             15
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 16 of 26




implement an arbitration policy that silences race-based grievances and

disproportionately impacts faculty and staff of color.

      78.    On or about August 30, 2015, Mr. Payne signed a “Staff Handbook

Acknowledgment” (“the Acknowledgment”) as a prerequisite to SCAD hiring

him as the Fishing Teams’ Head Coach.

      79.    Among other things, the Acknowledgment indicates the signatory

“agree[s] to read and comply with the policies contained in the [Staff Handbook],

including the Alternative Dispute Resolution Policy and Agreement (the

‘ADPRA’).”

      80.    SCAD provided Mr. Payne with the Acknowledgment as part of a

stack of documents he was required to sign before he started working.

      81.    SCAD did not provide Mr. Payne with time to carefully review the

Acknowledgment before he signed it.

      82.    SCAD did not provide Mr. Payne with the opportunity to review the

Acknowledgment with an attorney before he signed it.

      83.    Prior to Mr. Payne’s employment, and for the entire time SCAD

employed Mr. Payne, SCAD never provided him with a hard copy of 2015-2016

Staff Handbook, which contains the ADPRA.




                                        16
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 17 of 26




      84.   Though the Acknowledgment provided vague instructions to locate

the Staff Handbook in SCAD’s intranet, SCAD did not provide Mr. Payne with a

copy of the Acknowledgment for his safekeeping.

      85.   SCAD did not provide Mr. Payne the time or the opportunity to

review the 2015-2016 Staff Handbook or the ADPRA before he signed the

Acknowledgment.

      86.   SCAD did not provide Mr. Payne the time or the opportunity to

review the 2015-2016 Staff Handbook or the ADPRA with an attorney before he

signed the Acknowledgment.

      87.   Mr. Payne did not see the 2015-2016 Staff Handbook until SCAD’s

counsel provided it to his counsel a few weeks before Mr. Payne filed this

lawsuit.

      88.   The 2015-2016 Staff Handbook is 64 pages long, excluding the title

page, the table of contents, and a description of the handbook’s “purpose.”

      89.   The text of the 2015-2016 Staff Handbook is written in “Gotham

Narrow” 9-point font, in two columns, with the approximate equivalent of 1.5

rows of space between the lines.

      90.   The ADPRA is in pages 34-36 of the 2015-2016 Staff Handbook.




                                       17
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 18 of 26




      91.    The ADPRA is a single entry (number 806) of 142 entries in the 2015-

2016 Staff Handbook, and it is a single entry among 39 under the “General

University Policies” section of the handbook. Other categories under “General

University Policies” include rules governing the use of “Keys/Fobs” (number

801.1; before the ADPRA) and SCAD’s “Smoke Free Environment” policy

(number 820; after the ADPRA). The 2015-2016 Employee Handbook does not

use boldface or any other differentiation in font or presentation to draw a

reader’s eye to the ADPRA or otherwise to distinguish it from the other policies

in the handbook.

      92.    The ADPRA provides a procedure by which an aggrieved SCAD

employee must proceed to arbitration but provides no such procedure for claims

SCAD may bring against an employee. Further, the ADPRA only allows SCAD

to petition a court for “interim injunctive or other equitable relief” for disputes

that, practically, in nearly every case would be brought by SCAD against an

employee. No such allowance is made for any interim injunctive or equitable

relief an employee uniquely may seek against SCAD. Finally, the ADPRA allows

SCAD, but not the employee, to bypass enumerated pre-arbitration steps set

forth in the ADPRA. As such, the ADPRA lacks mutuality.




                                         18
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 19 of 26




      93.    The ADPRA provides SCAD the sole discretion to decide the

location where any arbitration would take place.

      94.    The ADPRA provides that the arbitrator “must be a retired federal

judge unless a retired judge is not available to hear the dispute in a timely

manner.” Upon information and belief, there is a single retired federal judge in

Georgia who may be available to serve as an arbitrator. As such, SCAD’s

ADPRA effectively pre-selects an arbitrator.

      95.    The ADPRA provides that “[a]ttorney’s fees, expert witness fees,

and costs shall be paid by the respective parties unless the arbitrator awards

otherwise.” Further, the ADPRA requires the non-prevailing party to bear the

cost of the arbitrator’s fees. An employee’s cost of arbitration, therefore, would

be prohibitive, and the mandatory cost-shifting of the arbitrator’s fees is not

appealable under the ADPRA to a court of competent jurisdiction.

      96.    The cost of arbitration would be prohibitive for Mr. Payne.

      97.    The ADPRA requires that “all communications, information,

documents, pleadings, and awards shall be deemed confidential.”

      98.    The ADPRA provides that any portion of the ADPRA declared void

or unenforceable “shall be severed, and the remainder shall be enforceable.”




                                         19
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 20 of 26




      99.    The ADPRA provides that any arbitration itself be conducted

according to a separate Arbitration Procedures manual. The Arbitration

Procedures manual itself contains terms that are similarly unconscionable.

      100.   The ADPRA provides that SCAD may modify or terminate the

ADPRA on thirty days’ written notice.

      101.   Upon information and belief, SCAD did not provide Mr. Payne with

written notice of any modifications to the 2015-2016 Staff Handbook, including

the ADPRA contained therein. For example, Mr. Payne did not receive written

notice if or when SCAD issued the version of the Staff Handbook applicable in

the 2016-2017 academic year or later.

      102.   Other terms of the ADPRA are unconscionable and therefore render

the ADPRA unenforceable.

      103.   Because, upon information and belief, SCAD required members of

the Fishing Teams to sign confidentiality agreements to continue to receive their

athletic scholarships after SCAD shut down the teams, Mr. Payne will not be able

to secure their voluntary cooperation with his investigation or participation in

the arbitration, either via pre-hearing deposition testimony or production of

relevant documents. Because an arbitrator is powerless to subpoena non-parties




                                        20
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 21 of 26




for pre-hearing discovery,5 SCAD’s overt acts thwart Mr. Payne’s efforts to

engage in reasonable pre-arbitration hearing fact-finding and effectively prevent

him from vindicating rights that otherwise would be available to him were his

civil rights claim to proceed in federal court.


        V.   Legal Claims

                                           Count I

               Violations of the Civil Rights Act of 1866, 42 U.S.C. § 1981

      104.   By this reference, Mr. Payne incorporates the above factual

statements as if fully stated herein.

      105.   Mr. Payne asserts this claim pursuant to 42 U.S.C. § 1981 against

SCAD.

      106.   The actions of SCAD, as set forth herein, violated Mr. Payne’s rights

to receive full and equal benefit of all laws as guaranteed by 42 U.S.C. § 1981,

including his rights to enjoy and benefit from non-discriminatory employment

relationships with SCAD and to not suffer retaliation for engaging in statutorily

protected activities.




5
   See Managed Care Advisory Group, LLC v. CIGNA Healthcare, Inc., 939 F.3d 1145, 1159
(11th Cir. 2019).


                                           21
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 22 of 26




                                      Discrimination

      107.   But for Mr. Payne’s race:

             a. Mr. Payne would not have been subjected to a race-based hostile

                 work environment;

             b. SCAD would have disciplined student athletes on the Fishing

                 Teams who Mr. Payne reported as engaging in drug, alcohol, and

                 sexual abuse, as well as academic integrity issues;

             c. SCAD would have supported Mr. Payne when confronted with

                 student athletes and their parents who complained about Mr.

                 Payne’s disciplinary decisions and coaching practices;

             d. SCAD would not have fired Mr. Payne.

      108.   As such, SCAD deprived Mr. Payne of his rights to enjoy and benefit

from non-discriminatory employment relationships with SCAD.

      109.   SCAD’s discriminatory and offensive treatment of Mr. Payne was

sufficiently severe that it created a hostile work environment in violation of 42

U.S.C. § 1981.

      110.   Mr. Payne reasonably perceived his work environment to be hostile,

abusive, and discriminatory on the basis of his race.




                                         22
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 23 of 26




      111.   SCAD’s hostile, abusive, and discriminatory treatment of Mr. Payne

was unwelcome.

                                           Retaliation

      112.   SCAD fired Mr. Payne in retaliation for statutorily protected

activities; namely because Mr. Payne reported and sought SCAD leadership’s

assistance in addressing race-based discrimination and a hostile work

environment.

      113.   SCAD’s decision to fire Mr. Payne was causally connected to his

protected activities.

                                           Damages

      114.   SCAD knowingly, willfully, maliciously, intentionally, and without

justification acted to deprive Mr. Payne of his rights.

      115.   As a result of SCAD’s unlawful acts, Mr. Payne has suffered injury

to his property and person.

      116.   Mr. Payne seeks all appropriate relief in an amount to be determined

at trial, including, but not limited to:

             a. Compensatory damages for Mr. Payne’s financial losses;

             b. Compensatory damages for emotional pain and suffering,

                 including fright, nervousness, grief, anxiety, depression, worry,



                                           23
     Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 24 of 26




                  mortification, shock, humiliation, indignity, embarrassment,

                  panic, apprehension, terror, or ordeal experienced as a result of

                  the deprivation of Mr. Payne’s civil rights;

               c. Punitive damages for SCAD’s malicious, willful, and outrageous

                  conduct; and

               d. Attorneys’ and experts’ fees and costs of this action as set forth in

                  42 U.S.C. § 1988(b)-(c).

                                             Count II

             Declaratory Judgment with Respect to the Arbitration Provisions

      117.     By this reference, Mr. Payne incorporates the above factual

statements as if fully stated herein.

      118.     For the reasons set forth in paragraphs 77-103, supra, Mr. Payne’s

alleged agreement to arbitrate is procedurally and substantively unconscionable,

and therefore no arbitration agreement was made.

      119.     Mr. Payne therefore seeks a declaratory judgment finding that the

alleged agreement to arbitrate is not enforceable and that his claim under 42

U.S.C. § 1981 should proceed before this Court.




                                             24
       Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 25 of 26




         120.   Mr. Payne further seeks a declaratory judgment finding that the

unconscionable terms of the alleged agreement cannot be severed, but rather the

unconscionable terms invalidate any claimed obligation to arbitrate.6

         121.   Mr. Payne demands a trial by jury to determine whether an

agreement to arbitrate was made.7

         WHEREFORE, Plaintiff respectfully requests the following relief:

         a.     A trial by jury;

         b.     Compensatory damages;

         c.     Punitive damages;

         d.     Appropriate injunctive relief;

         e.     A declaration that the terms of SCAD’s ADPRA are not enforceable;

         f.     Reasonable attorneys’ fees and costs; and

         g.     Other legal and equitable relief as the court finds appropriate.

//

//

                              [Signature on Following Page]



6
   See Perez v. Globe Airport Sec. Servs., Inc., 253 F.3d 1280, 1287 (11th Cir. 2001) (citations
omitted), subsequently vacated on procedural grounds, Perez v. Globe Airport Sec. Serv., Inc.,
294 F.3d 1275 (11th Cir. 2002).
7
    See 9 U.S.C. § 4.


                                               25
Case 1:20-cv-05000-JPB-CMS Document 1 Filed 12/10/20 Page 26 of 26




      Respectfully submitted this 10th day of December, 2020.


                                     /s/ Daniel Werner
                                     Daniel Werner
                                     Georgia Bar No. 422070
                                     dan@decaturlegal.com
                                     James Radford
                                     Georgia Bar No. 108007
                                     james@decaturlegal.com
                                     RADFORD & KEEBAUGH, LLC
                                     315 W. Ponce de Leon Ave.
                                     Suite 1080
                                     Decatur, Georgia 30030
                                     (678) 271-0300

                                     Attorneys for Plaintiff




                                26
